Title: From John Adams to Thomas Jefferson, 14 January 1826
From: Adams, John
To: Jefferson, Thomas



My dear Sir,
Quincy 14th. January 1826.

Permit me to introduce to your acquaintance, a young Lawyer by the name of Josiah Quincy, and with the title of Coll. being an Aid to our Governor. The name of Coll. Quincy has never I believe been extinct for two hundred years. He is a Son of our excellent Mayor of the City of Boston and possesses a character unstained and irreproachable. I applaud his ambition to visit Monticello and its great inhabitant, and while I have my hand in, I cannot cease without giving you some account of the state of my mind. I am certainly very near the end of my life. I am very far from trifling with the idea of Death, which is a great and solemn event but I contemplate it without terror or dismay aut transit, aut finit, if finit, which I cannot believe, and do not believe there is then an end of all, but I shall never know it and why should I dread it which I do not.—if transit, I shall ever be under the same constitution and administration of Government in the Universe and I am not afraid to trust and confide in it.
I have not the pleasure to see Mr & Mrs Coolidge as often as I wish—but I hear nothing of them but what is respectable and pleasing.
I am as ever your friend
John Adams.